DETAILED ACTION
This Office action is in reply to correspondence filed 11 April 2022 in regard to application no. 16/506,178.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Examiner notes the applicant’s election with traverse of inventive group I, claims 1-8, in the reply filed on 11 April 2022.  The Examiner has considered the applicant’s arguments in traversal of the restriction, and finds them fully persuasive.  The restriction is withdrawn, the election is therefore moot, and claims 1-20 are examined on the merits herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Each claim includes a step of “determining a medication design” based on user data and medical records.  Determining what medicines to give to a patient is a complex and difficult decision typically performed by medical personnel with extensive training and experience.  There is nothing in the originally-filed application that gives any hint as to how, that is, by what steps or algorithm, a computer is to make such a determination.
See MPEP § 2161.01(I): “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” [emphasis in the original]
What has been provided is wholly insufficient to convey to one of ordinary skill in the relevant art that the applicant was in possession of the claimed invention at the time of filing.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim(s) recite(s) collecting data, determining a medicine in no particular manner but merely based on the available data, and printing a three-dimensional medicine, again in no particular manner but merely based on the available data. 
With the exception of the three-dimensional printing, discussed below, these are mental steps, routinely performed by medical practitioners in their minds or by consulting paper records.  A doctor can, and routinely does, obtain patient data: age, weight, and so on.  A doctor can, in fact is obligated to, determine a medical condition before prescribing medicine, and this will typically involve consultation of medical records.  The doctor can then, in her mind, decide what medication regime to prescribe to the patient, if any.  This is within the skill to be expected of a medical professional, and none of it requires any technology beyond the human mind and paper records.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer and 3-D printing, discussed below, nothing is done beyond what was set forth above, which does not go beyond generally linking the abstract idea to the technological environment of computers and 3-D printers.  See MPEP § 2106.05(h).
As the claims only, and nondescriptly, manipulate patient data and medical recommendations, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as the below-cited Guidance makes it clear that a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c).  First, such data, being intangible, are not a particular article at all; second, the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.  The claims do not indicate how a 3-D printout of medication is made, nor is any 3-D printer present in any claim, so at most the claimed computer is sending instructions to an external, unclaimed device telling it to make such a printout, but this is insignificant, extra-solution activity.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than an abstract idea.  Claim 15, which has the most, includes a processor and memory storing instructions.  The phrase “Internet of Things sensor” is exemplified so broadly in the specification, ¶22, as to encompass nearly any kind of computer or sensor known.  Overall, the specification does not meaningfully limit any of these things, such that a generic computer would suffice.
It only performs generic computer functions of nondescript manipulation of data and sharing of data, e.g. with a printer.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
As mentioned above, no 3-D printer is present in any claim, but even if it were otherwise, 3-D printing was routine and conventional well beyond the filing of the claimed invention.  The applicant’s own information disclosure statement includes the article by Shende et al. from 2018 stating that “3D printing has been used to produce various dosage forms of drugs”.  Ciccatelli (“Government and 3D Printing: A New Line of Information to Protect”, IPWatchdog.com, November 2017) disclosed that by that date, manufacturers had used 3D printing “for the last 20 years” and that the technology has by the time of her article “entered the mainstream”.  
Elgar et al. (U.S. Publication No. 2018/0281284) disclosed a three-dimensional printing system [title] that referred to the advantages of their own invention over “conventional 3D printing”, [0221] and that such techniques had “medical” uses. [0105] So 3D printing was routine and conventional before the filing of the claimed invention, and its use in printing medicines was known in the art.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination – at most, a generic computer performing a chronological sequence of abstract steps and telling an unclaimed device to use a well-understood, routine and conventional technique – does nothing more than when they are analyzed individually.  The other independent claims are simply different embodiments but are likewise directed to a generic computer performing essentially the same process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2-4, 10-12 and 16-18 are simply further descriptive of the type of information being manipulated; claims 5-8, 13, 14, 19 and 20 simply recite further, abstract manipulation of data.
The claims are not patent eligible.  The Examiner has thoroughly reviewed the originally-filed application, including the specification and drawing sheets, and finds nothing likely sufficient to overcome this rejection.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-12 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wartski et al. (U.S. Publication No. 2017/0185745).

With regard to Claim 1:
A computer-implemented method [0012; the “disclosed embodiments may… be implemented as instructions carried by or stored on a transitory or non-transitory machine-readable (e.g., computer-readable) storage medium, which may be read and executed by one or more processors”] comprising: 
obtaining current user data via one or more user Internet of Things (IoT) sensors; [0014; “patient physiological sensors 110 are configured to monitor various characteristics of the patient's health, activities, and environment”]
accessing one or more medical records of the user; [0014; the system will “consider the patient's health history and medical records”; considering data reads on having accessed it]
determining a medication design based on the obtained current user data and the accessed one or more medical records of the user; [0015; based on the available data, “the drug dosage determination server 102 determines drug types, doses of the drugs, and treatment schedules for the patient”] and 
printing a three-dimensional (3D) medication based on the determined medication design. [0023; once the drug regimen is determined, a “drug dispenser device” makes use of a “3D printer capable of generating a drug”]

As mentioned above, the applicant’s use of “IoT sensor” would encompass just about any kind of computer or sensor imaginable, and so is interpreted as such in this and the subsequent claims.

With regard to Claim 2:
The computer-implemented method of claim 1, wherein the determined medication design comprises: a dosage amount of one or more medicines, a thickness of one or more layers of dissolvable filler material placed between the one or more medicines, and one or more dimensions of the medication. [0015 as cited above in regard to claim 1; a dosage amount is determined]

With regard to Claim 3:
The computer-implemented method of claim 1, wherein obtaining current user data via one or more IoT sensors comprises:
receiving at least one of the following in a group consisting of: a user identifier, food consumption data of the user, heart rate of the user, respiration rate of the user, blood pressure of the user, blood sugar level of the user, body temperature of the user, medication consumption data of the user, and sleep pattern data of the user. [0051; an “increased pulse” and “increase blood pressure” are determined; 0032; presence of sugar in the blood and “amounts of medication” present are determined; 0031; a “temperature sensor” is used]

With regard to Claim 4:
The computer-implemented method of claim 1, wherein accessing one or more medical records of the user comprises:
retrieving at least one of the following in a group consisting of: current disease status of the user, disease history of the user, psychological history of the user, medical history of the user, current medication prescriptions of the user, medication prescription history of the user, doctor recommendations, doctor comments, preferred medication delivery method of the user, and maximum physical size of medication the user can consume. [0038; it is determined whether “patients are suffering from an outbreak of a disease or other illness”; that a patient “has previously experienced an allergic reaction to a drug that would otherwise be prescribed” is determined]

With regard to Claim 9:
A computer program product for implementing a program that manages a device, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instruction executable by a processor of a computer to perform a method, [0012; the “disclosed embodiments may… be implemented as instructions carried by or stored on a transitory or non-transitory machine-readable (e.g., computer-readable) storage medium, which may be read and executed by one or more processors”] the method comprising:
obtaining current user data via one or more user Internet of Things (IoT) sensors; [0014; “patient physiological sensors 110 are configured to monitor various characteristics of the patient's health, activities, and environment”]
accessing one or more medical records of the user; [0014; the system will “consider the patient's health history and medical records”; considering data reads on having accessed it]
determining a medication design based on the obtained current user data and the accessed one or more medical records of the user; [0015; based on the available data, “the drug dosage determination server 102 determines drug types, doses of the drugs, and treatment schedules for the patient”] and 
printing a three-dimensional (3D) medication based on the determined medication design. [0023; once the drug regimen is determined, a “drug dispenser device” makes use of a “3D printer capable of generating a drug”]

With regard to Claim 10:
The computer program product of claim 9, wherein the determined medication design comprises: a dosage amount of one or more medicines, a thickness of one or more layers of dissolvable filler material placed between the one or more medicines, and one or more dimensions of the medication. [0015 as cited above in regard to claim 1; a dosage amount is determined]

With regard to Claim 11:
The computer program product of claim 9, wherein obtaining current user data via one or more IoT sensors comprises:
receiving at least one of the following in a group consisting of: a user identifier, food consumption data of the user, heart rate of the user, respiration rate of the user, blood pressure of the user, blood sugar level of the user, body temperature of the user, medication consumption data of the user, and sleep pattern data of the user. [0051; an “increased pulse” and “increase blood pressure” are determined; 0032; presence of sugar in the blood and “amounts of medication” present are determined; 0031; a “temperature sensor” is used]

With regard to Claim 12:
The computer program product of claim 9, wherein accessing one or more medical records of the user comprises:
retrieving at least one of the following in a group consisting of: current disease status of the user, disease history of the user, psychological history of the user, medical history of the user, current medication prescriptions of the user, medication prescription history of the user, doctor recommendations, doctor comments, preferred medication delivery method of the user, and maximum physical size of medication the user can consume. [0038; it is determined whether “patients are suffering from an outbreak of a disease or other illness”; that a patient “has previously experienced an allergic reaction to a drug that would otherwise be prescribed” is determined]

With regard to Claim 15:
A computer system for implementing a program that manages a device, comprising:
one or more computer devices each having one or more processors and one or more tangible storage devices; and
a program embodied on at least one of the one or more storage devices, the program having a plurality of program instructions for execution by the one or more processors, [0012; the “disclosed embodiments may… be implemented as instructions carried by or stored on a transitory or non-transitory machine-readable (e.g., computer-readable) storage medium, which may be read and executed by one or more processors”] the program instructions comprising instructions for:
obtaining current user data via one or more user Internet of Things (IoT) sensors; [0014; “patient physiological sensors 110 are configured to monitor various characteristics of the patient's health, activities, and environment”]
accessing one or more medical records of the user; [0014; the system will “consider the patient's health history and medical records”; considering data reads on having accessed it]
determining a medication design based on the obtained current user data and the accessed one or more medical records of the user; [0015; based on the available data, “the drug dosage determination server 102 determines drug types, doses of the drugs, and treatment schedules for the patient”] and 
printing a three-dimensional (3D) medication based on the determined medication design. [0023; once the drug regimen is determined, a “drug dispenser device” makes use of a “3D printer capable of generating a drug”]

With regard to Claim 16:
The computer system of claim 15, wherein the determined medication design comprises: a dosage amount of one or more medicines, a thickness of one or more layers of dissolvable filler material placed between the one or more medicines, and one or more dimensions of the medication. [0015 as cited above in regard to claim 1; a dosage amount is determined]

With regard to Claim 17:
The computer system of claim 15, wherein obtaining current user data from one or more IoT sensors comprises:
receiving at least one of the following in a group consisting of: a user identifier, food consumption data of the user, heart rate of the user, respiration rate of the user, blood pressure of the user, blood sugar level of the user, body temperature of the user, medication consumption data of the user, and sleep pattern data of the user. [0051; an “increased pulse” and “increase blood pressure” are determined; 0032; presence of sugar in the blood and “amounts of medication” present are determined; 0031; a “temperature sensor” is used]

With regard to Claim 18:
The computer system of claim 15, wherein accessing one or more medical records of the user comprises:
retrieving at least one of the following in a group consisting of: current disease status of the user, disease history of the user, psychological history of the user, medical history of the user, current medication prescriptions of the user, medication prescription history of the user, doctor recommendations, doctor comments, preferred medication delivery method of the user, and maximum physical size of medication the user can consume. [0038; it is determined whether “patients are suffering from an outbreak of a disease or other illness”; that a patient “has previously experienced an allergic reaction to a drug that would otherwise be prescribed” is determined]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wartski et al. in view of Gomberg et al. (Canada Patent Publication No. 2 568 542).

In-line citations, where present, refer to Wartski.
With regard to Claim 5:
The computer-implemented method of claim 2, wherein the determined medication design further comprises:
identifying medicine application work flow, wherein the medicine application work flow comprises an order of release of the one or more medicines within the medication, and a time gap between the release of each of the one or more medicines within the medication; and
determining the thickness of the one or more layers of the dissolvable filler material within the medication based on the identified time gap between the release of each of the one or more medicines within the medication.

Wartski teaches the method of claim 2 but does not explicitly teach using a thickness of a layer or a time release, but it is known in the art.  Gomberg teaches localized controlled absorption of statin drugs. [title] A thickness of various layers of a pill is determined to determine a “lag time” when a “release starts” as well as a “rate of release of the drug”. [pg. 22, lines 12-14] Formed cores, plural, were coated with a time controlled release system, such that a “delayed burst release formulation” is provided. [Pg. 30, lines 14-15; also see table at bottom of pg. 33] Gomberg and Wartski are analogous art as each is directed to production of medication doses.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Gomberg with that of Wartski in order to provide improved bioviability of medication, as taught by Gomberg; [abstract] further, it is simply a substitution of one known part for another with predictable results, simply producing a layered medical dose as in Gomberg rather than the less-specific pill of Wartski; the substitution produces no new and unexpected result.

With regard to Claim 6:
The computer-implemented method of claim 5, further comprising:
adjusting the determined medication design and the medicine application workflow based on the obtained current user data; [0038; the system “may adjust or update a drug dosage in response to detecting a health threat”] and
learning interactions of the user with the one or more medicines based on a plurality of physiological states of the user. [0054; the system may “determine that the patient is allergic to a particular drug”]

With regard to Claim 8:
The computer-implemented method of claim 6, wherein adjusting the determined medication design and the medicine application workflow, further comprises:
customizing the determined medication design to incorporate one or more user-inserted parameters. [0034; “the patient computing device 110 may receive patient physiological data from the other sensors 110 and transmit the patient physiological data to the drug dosage determination server”]

Conclusion
It is noted that there is no rejection made under 35 U.S.C. § 102 or 103 of claims 7, 13, 14, 19 and 20.  Each of these claims requires predicting gastric fluid properties of a person based on interactions with medicines and physiological states, and recommending a medication design and regimen (“workflow”) based on the prediction.
Cho et al. (WIPO Publication No. 2009/022821) disclose an aspirin modification process [title] that includes research results indicating that medicine “disintegration rates” were the same “between simulated gastric fluid and simulated intestinal fluid” and that this fact could be used to make a prediction. [pg. 59, lines 14-16] But neither Cho nor the other references cited above, alone or combined, disclose every limitation of these claims in combination with the other limitations present therein, and in particular recommending a medication design and regimen based on a particular user’s predicted gastric fluid properties based on physiological states and interactions with medications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694